               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

CARLTON WRIGHT               *
                   PLAINTIFF *
                             *
V.                           *
                             *                   CASE NO. 4:18CV00938 SWW
                             *
UNION PACIFIC RAILROAD       *
                 DEFENDANT *
                             *

                             ORDER of DISMISSAL

      Before the Court is the parties’ stipulation of dismissal with prejudice,

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure [ECF No

64]. IT IS THEREFORE ORDERED that this action is DISMISSED WITH

PREJUDICE, with each side to bear its own fees and costs.

      IT IS SO ORDERED, this 23rd day of June, 2021.

                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE
